Celebrezze, C.J.,
dissenting. The precise question presented is this: Where a court has entered a dissolution decree providing for periodic alimony payments contained in a separation agreement, may the court subsequently consider a Civ. R. 60(B)(4) motion for relief from judgment even though it has not expressly reserved jurisdiction to modify the decree?
Because I believe our domestic relations courts do possess inherent and Civil Rule authority to vacate judgments when it is no longer equitable to apply them prospectively, and because I find that the majority’s opinion is both erroneous and improperly based on unresolved factual circumstances, I dissent.
In McClain v. McClain (1984), 15 Ohio St. 3d 289, this court held in the syllabus that “[a] court of common pleas does not have jurisdiction to modify a provision for periodic sustenance alimony payments contained within a dissolution of marriage decree. * * *” (Followed in Werk v. Werk [1985], 17 Ohio St. 3d 143.) In McClain, we specifically noted the consensual nature of separation agreements incorporated into decrees of dissolution and correctly observed that the General Assembly, by amending R.C. 3105.65(B) in 1975, intended that the decreeing court would not retain jurisdiction to modify alimony awards.
The appellate court in the instant case fully recognized the limitations of R.C. 3105.65(B) as enunciated by this court in McClain, supra. Insofar as the trial court’s action was consistent with this authority, the appellate court correctly affirmed the lower court’s determination that it lacked jurisdiction to modify the alimony award.
The “twist” in this case that was not considered in McClain is whether such a dissolution decree may nevertheless be vacated by the trial court under Civ. R. 60(B). I again agree with the appellate court’s conclusion that trial courts do possess such inherent power. A number of decisions have similarly and consistently recognized the courts’ authority to rule on Civ. R. 60(B) motions and to vacate dissolution and divorce decrees.
For example, in McKinnon v. McKinnon (1983), 9 Ohio App. 3d 220, 221, the appellate court concluded that “Civ. R. 60(B) is a procedure for granting relief from a judgment not otherwise modifiable. A change of circumstances standing alone cannot justify relief from judgment, although Civ. R. 60(B)(4) has a similar provision permitting relief from judgment if it is no longer equitable that the judgment have prospective application. Nevertheless, there is nothing in the Civil Rules, or otherwise, precluding the application of Civ. R. 60(B) to domestic relations matters.” Cf. Coulson v. Coulson (1983), 5 Ohio St. 3d 12 (relief under Civ. R. 60[B][5] for fraud in the separation agreement); Scholler v. Scholler (1984), 10 Ohio St. 3d 98 (Civ. R. 60[B] proceeding to vacate a dissolution of marriage decree because of, inter alia, fraud in the original allocation of property *148which is also not modifiable under R.C. 3105.65[B], estops subsequent relitigation of the same claims and issues); In re Dissolution of Marriage of Watson (1983), 13 Ohio App. 3d 344 (court has inherent power to grant relief under Civ. R. 60 [B] [5] for extraordinarily unjust child custody agreement); Anderson v. Anderson (1984), 13 Ohio App. 3d 194, 197 (although court may not modify alimony award in dissolution decree under R.C. 3105.65[B], it may vacate the decree under Civ. R. 60[B] in an appropriate case); DiPietro v. DiPietro (1983), 10 Ohio App. 3d 44 (although alimony is not modifiable, Civ. R. 60[B] may be used to vacate dissolution decree where mental incompetency, fraud, duress or undue influence led to the agreement). See, also, Tatom v. Tatom (1984), 19 Ohio App. 3d 198; In re Murphy (1983), 10 Ohio App. 3d 134; Sexton v. Sexton (1978), 60 Ohio App. 2d 339 [14 O.O.3d 297].
The requirements for granting a Civ. R. 60(B) motion are set forth in the second paragraph of the syllabus in GTE Automatic Electric v. ARC Industries (1976), 47 Ohio St. 2d 146 [1 O.O.3d 86]: “To prevail on a motion brought under Civ. R. 60(B), the movant must demonstrate that: (1) the party has a meritorious defense or claim to present if relief is granted; (2) the party is entitled to relief under one of the grounds stated in Civ. R. 60(B)(1) through (5); and (3) the motion is made within a reasonable time, and, where the grounds of relief are Civ. R. 60(B)(1), (2) or (3), not more than one year after the judgment, order or proceeding was entered or taken.”
This authority to vacate judgments is not at odds with the General Assembly’s intent when it set statutory limits concerning modification of alimony awards contained in dissolution decrees. Civ. R. 60 and R.C. 3105.65(B) are not incompatible but rather are complimentary provisions. They both address important but different problems. The statute limits a trial court’s authority to modify an award whereas the Civil Rule “reflects the trial court’s inherent power to relieve a party from the unjust operation of a judgment.” In re Watson, supra, at 346. The instant court of appeals correctly observed that, in order to invoke Civ. R. 60(B)(4) relief, “[t]he movant has a much heavier burden. It is not enough to show a mere change of circumstances, but rather the inequity of continued enforcement. The movant must pique the conscience of the court, convince it that equity requires the court’s intervention.”
The DePietro court, supra, similarly observed that the movant cannot merely demonstrate that he made a bad deal, acted in haste or was depressed. Rather, the trial court must be convinced that continued enforcement of the “separation agreement is * * * unconscionable and against public policy.” Id. at 49.
In this case, it may be doubtful that appellee would have been able to carry his heavy burden of demonstrating that “* * * it is no longer equitable that the judgment should have prospective application.” Civ. R. 60(B)(4). However, such determination involves an assessment of facts *149and should have been made on remand by the trial court. See Richards v. St. Thomas Hospital (1986), 24 Ohio St. 3d 27 (Celebrezze, C.J., concurring in part and dissenting in part at 30-33). The narrow issue before us today is whether Ohio’s courts may even consider such motions.
Just as a trial court may obviously correct inadvertent errors or omissions in a dissolution decree under Civ. R. 60(A) despite the statutory prohibition against “modification” (it is beyond belief that a court would fail to vacate or correct an alimony award mistakenly set at $1,000 a month which was supposed to be $100), the same court logically has jurisdiction to relieve an alimony award under Civ. R. 60(B) if any of the enumerated reasons in the rule are demonstrated to be consistent with GTE, supra.
Accordingly, I would have upheld the judgment below by reaffirming Ohio’s trial courts’ inherent common-law equitable power and Civil Rule authority to vacate their own judgments which are void ab initio or voidable. Cf. Jelm v. Jelm (1951), 155 Ohio St. 226, 241 [44 O.O. 246]; Van DeRyt v. Van DeRyt (1966), 6 Ohio St. 2d 31, 36 [35 O.O.2d 42]; In re Petition for Mallory (1985), 17 Ohio St. 3d 34, 36.
Sweeney and C. Brown, JJ., concur in the foregoing dissenting opinion.